Citation Nr: 0118779	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  98-02 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for left ear hearing loss, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
March 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Salt Lake City Regional Office (RO) 
which denied a rating in excess of 10 percent for left ear 
hearing loss.  In March 1999 and February 2001, the Board 
remanded this matter for additional evidentiary development.


FINDING OF FACT

The veteran failed, without good cause, to report for VA 
medical examination in July 1999, June 2000, and March 2001, 
scheduled in connection with his claim for increased rating 
for left ear hearing loss.


CONCLUSION OF LAW

The claim for a rating in excess of 10 percent for left ear 
hearing loss is denied due to the veteran's failure to report 
for scheduled VA medical examination, absent adequate reason 
or good cause for such failure.  38 C.F.R. § 3.655 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board concludes that although the veteran's claim was 
decided by the RO before enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), a remand for additional action by the RO is not 
warranted as VA has already met its obligations to the 
veteran under that statute.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete his claim.  Id. (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  In this case, the 
veteran was notified in the December 1997 rating decision, as 
well as the January 1998 Statement of the Case, several 
subsequent Supplemental Statements of the Case, and the 
Board's March 1999 and February 2001 remands, of the evidence 
needed to substantiate his claim.  The Board concludes the 
discussions in these documents informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Id. (to be 
codified at 38 U.S.C. § 5103A).  As noted, this case was 
remanded in March 1999 and February 2001 for additional 
evidentiary development, to include affording the veteran the 
opportunity to submit additional medical evidence.  In 
addition, the Board determined that a medical examination and 
opinion were necessary. A review of the record indicates that 
the RO has completed, to the extent possible, the development 
requested by the Board in its remands.  See Stegall v. West, 
11 Vet. App. 268 (1998).

As set forth in more detail below, the RO attempted to 
schedule the veteran for VA medical examinations in July 
1999, June 2000, and March 2001, for the purpose of obtaining 
an opinion as to the severity of his service-connected left 
ear hearing loss.  However, the veteran failed to report for 
the examinations, despite receiving notice of the 
examinations, as well as the consequences of his failure to 
report.  

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Rather, the veteran 
also has an obligation to assist in the adjudication of his 
claim.  Id.  He must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination.  Olson v. Principi, 3 Vet. App. 480 
(1992).  In this case, the Board finds that, based on the 
most recent failed attempt to provide the veteran another 
examination, VA has done everything reasonably possible to 
assist him in this regard.  

In addition, the Board notes that it appears that the RO has 
requested all relevant treatment records identified by the 
veteran.  He has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of these claims.  The RO also obtained the 
veteran's service medical records.

In the circumstances of this case, a third remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Factual Background

A review of the record shows that in February 1994, the 
veteran filed a claim of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for left ear hearing loss, 
claimed to have resulted from 1974 surgery at a VA hospital.  

In connection with his claim, the RO reviewed VA clinical 
records showing that the veteran had been hospitalized in 
April 1974, secondary to his complaints of recurring attacks 
of vertigo and left ear hearing loss for the past two years.  
His symptoms were felt to be due to Meniere's disease.  An 
endolymphatic shunt was placed in the left ear to relieve his 
symptoms; however, during the procedure, the inferior 
semicircular canal was inadvertently opened.  On follow-up 
examination in August 1974, the veteran's vertigo had 
markedly improved, although his left ear hearing acuity had 
not returned to preoperative levels.

The veteran was afforded a VA medical examination in May 
1994, at which time the examiner indicated that it was likely 
that the veteran had profound sensorineural hearing loss, 
secondary to the 1974 surgery.  The examiner also indicated 
that the veteran had disabling vertigo which may be related 
to his Meniere's disease.  He indicated that the veteran was 
unable to work due to Meniere's disease; however, the 
examiner made no reference to any illness or disability which 
would prevent the veteran from attending a future VA medical 
examination.  

By June 1994 rating decision, the RO awarded compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for left ear hearing 
loss and assigned an initial 10 percent rating for that 
disability under 38 C.F.R. § 4.85, Diagnostic Code 6100.

In September 1997, the veteran filed a claim for an increased 
rating for his left ear hearing loss.  In connection with his 
claim, he underwent VA audiometric examination later that 
month which showed left ear pure tone thresholds of 110 
decibels at 500, 1,000, 2,000, and 4,000 hertz, respectively.  
Right ear pure tone thresholds were 55, 50, 50, and 55 
decibels at 500, 1,000, 2,000, and 4,000 hertz, respectively.  
Speech discrimination ability was 0 percent correct on the 
left and 92 percent correct on the right.  The examination 
report contains no indication of any condition or illness 
which would prevent the veteran from attending a future VA 
medical examination.  

By December 1997 rating decision, the RO denied a rating in 
excess of 10 percent for left ear hearing loss.  The veteran 
appealed the RO determination.  In connection with his 
appeal, the RO scheduled him for another VA medical 
examination, to be held in September 1998, but he failed to 
report for the examination.

In March 1999, the Board remanded the matter for additional 
development of the evidence.  In the remand, the Board noted 
that in light of the veteran's reported complaints of 
vertigo, nausea, wet face and neck, ear pain, a thorough VA 
examination by a specialist in diseases of the ear was 
necessary to adjudicate his claim for an increased rating.  
In addition, the Board directed the RO to contact the veteran 
and ask him to identify additional medical evidence regarding 
treatment for his service-connected disability.

Pursuant to the Board's remand, the veteran was scheduled for 
VA medical examination in July 1999; however, he failed to 
report for the examination.  In addition, the RO contacted 
the veteran by letter and asked him to submit or identify 
medical evidence in support of his claim.  In an April 1999 
letter, and several subsequent letters, he indicated that he 
had received no treatment whatsoever since his 1974 surgery.  

Nonetheless, the RO contacted the Salt Lake City VA Medical 
Center (MC) and requested all records pertaining to treatment 
of the veteran's hearing loss and Meniere's disease since 
1996.  The VAMC forwarded records dated from May 1997 to 
April 1998, showing that the veteran had been seen on several 
occasions in connection with his left ear hearing loss.  In 
June 1997, he was fitted with a hearing aid.  Also included 
in the records forwarded by the VAMC was a January 2000 
letter from the veteran indicating that although he was 
ambulating, he had been having problems using stairs due to a 
right knee disability.  The records forwarded by the VAMC 
contain no indication of any condition or illness which would 
prevent the veteran from attending a future VA medical 
examination.  

In a May 2000 letter to the veteran, the RO informed him that 
a VA medical examination was necessary in order to determine 
the current level of his disability.  He was advised that it 
was his responsibility to report for the examination.  In 
June 2000, the VAMC notified the RO that the veteran had 
failed to report for his scheduled VA medical examination.  
In subsequent statements to the RO, the veteran appeared to 
indicate that he was too ill to attend any future 
examinations, stating that he had been reduced to 
"housecalls only."  

In February 2001, the Board again remanded the matter for 
additional development of the evidence.  In the remand, it 
was noted that although the veteran had claimed that he was 
too ill to appear for a VA medical examination, he had not 
specified the nature of his illnesses, nor did the evidence 
of record contain any indication of an illness which would 
prevent him from attending his scheduled VA medical 
examination.  

Pursuant to the Board's remand, the RO again contacted the 
veteran and advised him that a VA medical examination was 
necessary in order to determine the current level of his 
disability.  He was advised that it was his responsibility to 
report for the examination and that failure to do so may 
cause his claim to be denied.  

By February 2001 letter, the veteran was informed of the time 
and date of the scheduled March 2001 VA medical examination.  
The veteran returned the notification letter to the RO with 
numerous notations, including one to the effect that the RO 
should "lighten up" because he was "bedridden."  He also 
indicated that "If at age 75 I'm going down, you're all 
going down with me."  

In May 2001, the VAMC advised the RO that the veteran had 
failed to report for the March 2001 VA medical examination.  

II.  Analysis

Pursuant to 38 C.F.R. § 3.655 (2000), when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination or re-examination 
and the examination was scheduled in conjunction with a claim 
for increase, the claim shall be denied.  (Emphasis added).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and the death of 
an immediate family member.  38 C.F.R. § 3.655(a) (2000).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the burden is upon VA to demonstrate that notice of 
the VA medical examination was sent to the claimant's last 
address of record and that the claimant lacked adequate 
reason or good cause for failing to report for a scheduled 
examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
The Court has also held that claim denials based upon 38 
C.F.R. § 3.655 for failure to report for a scheduled VA 
examination without good cause are factual matters which are 
subject to a "clearly erroneous" standard of review.  
Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

In this case, in March 1999, the Board considered the medical 
evidence of record and found it insufficient to evaluate the 
veteran's claim for a rating in excess of 10 percent for left 
ear hearing loss.  The matter was then remanded for 
additional development of the evidence; however, the veteran 
repeatedly failed to report for his VA medical examinations.  
As set forth above, the record reveals that the veteran 
received notice of his VA medical examinations.  See also 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  He is 
also well aware of the consequences of his failure to report, 
having been advised on several occasions of the substance of 
the provisions of 38 C.F.R. § 3.655.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991); see also Wamhoff v. Brown, 
8 Vet. App. 517 (1996).  

Here, the Board notes that the veteran has occasionally 
claimed that he is "too ill" to report for a VA medical 
examination.  However, the Board does not find the veteran's 
statement in this regard to be credible, as it is unsupported 
by the medical evidence of record.  The Board notes that the 
veteran has not specified the nature of his illness, nor does 
the evidence of record contain any indication of an illness 
which would prevent him from attending his scheduled VA 
medical examinations.  For example, VA clinical records dated 
from May 1997 to April 1998, show treatment for hearing loss, 
but no indication of any illness which would render the 
veteran "bedridden" or prevent him from attending a VA 
medical examination.  The Board notes that the veteran is 
service-connected for a right knee disability and that in 
July 1993, he underwent a right knee arthroplasty.  At that 
time, however, he was described as "healthy" but for his 
knee disability.  In addition, on follow-up examination in 
November 1993, he was noted to be ambulating without 
limitation.  In a January 2000 letter to the VAMC, the 
veteran indicated that although he was ambulating, he had 
been having problems using stairs due to his knee disability.  
However, he made no reference to any illness which would 
prevent him from traveling to the hospital.  

In view of the foregoing, the Board finds that the veteran's 
assertions of an "illness," standing alone, are 
insufficient to constitute "good cause" in light of medical 
records which show no indication of any such illness.  Thus, 
the Board finds that the veteran's failure to report to the 
needed VA examinations was without good cause.  Thus, his 
claim of entitlement to a rating in excess of 10 percent for 
left ear hearing loss must be denied, pursuant to 38 C.F.R. § 
3.655.  In reaching this decision, the Board again notes that 
the veteran was advised by the RO that the examination was 
required and that failure to report for same would have an 
adverse effect on his appeal.


ORDER

A rating in excess of 10 percent for left ear hearing loss is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

